             Case 3:20-cv-05209-DWC Document 25 Filed 09/24/20 Page 1 of 14




 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT TACOMA

 9
         KATHLEEN P.,
10                                                         CASE NO. 3:20-CV-5209-DWC
                                    Plaintiff,
11                                                         ORDER REVERSING AND
                    v.                                     REMANDING DEFENDANT’S
12                                                         DECISION TO DENY BENEFITS
         COMMISSIONER OF SOCIAL
13       SECURITY,

14                                Defendant.

15
            Plaintiff filed this action, pursuant to 42 U.S.C. § 405(g), for judicial review of Defendant’s
16
     denial of Plaintiff’s applications for supplemental security income (“SSI”) and disability insurance
17
     benefits (“DIB”). Pursuant to 28 U.S.C. § 636(c), Federal Rule of Civil Procedure 73 and Local
18
     Rule MJR 13, the parties have consented to have this matter heard by the undersigned Magistrate
19
     Judge. See Dkt. 3.
20
            After considering the record, the Court concludes the Administrative Law Judge (“ALJ”)
21
     erred when he improperly discounted the opinions of Dr. Kimberly Wheeler, Dr. Jennifer Irwin,
22
     Dr. Loreli Thompson, and Ms. Christina Maleney. As the ALJ’s error is not harmless this matter is
23
     reversed and remanded pursuant to sentence four of 42 U.S.C. § 405(g) to the Commissioner of the
24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 1
             Case 3:20-cv-05209-DWC Document 25 Filed 09/24/20 Page 2 of 14




 1 Social Security Administration (“Commissioner”) for further proceedings consistent with this

 2 Order.

 3                             FACTUAL AND PROCEDURAL HISTORY

 4          On July 30, 2014, Plaintiff filed applications for SSI and DIB, alleging disability as of May

 5 1, 2005. See Dkt. 11, Administrative Record (“AR”) 18. The application was denied upon initial

 6 administrative review and on reconsideration. See AR 18. A hearing was held before ALJ David

 7 Johnson, who issued a decision finding Plaintiff not disabled on November 3, 2016. See AR 35.

 8 Plaintiff appealed the decision, and the United States District Court for the Western District of

 9 Washington remanded the case for further proceedings. See AR 593-604. Plaintiff appeared and

10 testified at a hearing held before the ALJ on September 26, 2019. See AR 644. On November 14,

11 2019, the ALJ again found Plaintiff not disabled. See AR 668. The ALJ’s November 14, 2019

12 decision is the final decision of the Commissioner, which Plaintiff now appeals. See Dkt. 21; 20

13 C.F.R. § 404.981, § 416.1481.

14          In the Opening Brief, Plaintiff maintains the ALJ erred by improperly: (1) evaluating the

15 medical opinion evidence; and (2) discounting Plaintiff’s testimony and the lay witness testimony.

16 Dkt. 11. Plaintiff requests this Court remand this matter for an award of benefits. Id.

17                                       STANDARD OF REVIEW

18          Pursuant to 42 U.S.C. § 405(g), this Court may set aside the Commissioner’s denial of

19 social security benefits if the ALJ’s findings are based on legal error or not supported by

20 substantial evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 n.1 (9th

21 Cir. 2005) (citing Tidwell v. Apfel, 161 F.3d 599, 601 (9th Cir. 1999)).

22

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 2
             Case 3:20-cv-05209-DWC Document 25 Filed 09/24/20 Page 3 of 14




 1                                             DISCUSSION

 2          I.      Whether the ALJ properly considered the medical opinion evidence.

 3          Plaintiff argues the ALJ improperly considered the opinions of Dr. Wheeler, Dr. Irwin, Dr.

 4 Thompson, and Ms. Maleney. Dkt. 21, pp. 6-15.

 5          In assessing an acceptable medical source, an ALJ must provide “clear and convincing”

 6 reasons for rejecting the uncontradicted opinion of either a treating or examining physician. Lester

 7 v. Chater, 81 F.3d 821, 830 (9th Cir. 1995) (citing Pitzer v. Sullivan, 908 F.2d 502, 506 (9th Cir.

 8 1990)); Embrey v. Bowen, 849 F.2d 418, 422 (9th Cir. 1988)). When a treating or examining

 9 physician’s opinion is contradicted, the opinion can be rejected “for specific and legitimate reasons

10 that are supported by substantial evidence in the record.” Lester, 81 F.3d at 830-31 (citing Andrews

11 v. Shalala, 53 F.3d 1035, 1043 (9th Cir. 1995); Murray v. Heckler, 722 F.2d 499, 502 (9th Cir.

12 1983)). The ALJ can accomplish this by “setting out a detailed and thorough summary of the facts

13 and conflicting clinical evidence, stating his interpretation thereof, and making findings.” Reddick

14 v. Chater, 157 F.3d 715, 725 (9th Cir. 1998) (citing Magallanes v. Bowen, 881 F.2d 747, 751 (9th

15 Cir. 1989)).

16          A. Dr. Wheeler

17          Dr. Wheeler completed a psychological evaluation of Plaintiff for the Washington state

18 Department of Social and Health Services (“DSHS”) in September 2015. AR 421-425. She did not

19 review any of Plaintiff’s records but conducted a clinical interview and mental status exam

20 (“MSE”) of Plaintiff and diagnosed her with Major Depression Disorder, compromised by declines

21 in physical health. AR 421-425. Dr. Wheeler opined Plaintiff is markedly limited in

22 communicating and performing effectively in a work setting, completing a normal work day and

23 work week without interruptions from psychologically based symptoms, and setting realistic goals

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 3
             Case 3:20-cv-05209-DWC Document 25 Filed 09/24/20 Page 4 of 14




 1 and planning independently. AR 423. Dr. Wheeler completed an additional psychological

 2 evaluation for DSHS in September 2019 and opined to similar limitations, including marked

 3 limitations in completing a normal work day and work week without interruptions from

 4 psychologically based symptoms and setting realistic goals and planning independently. AR 1344.

 5 Dr. Wheeler also changed Plaintiff’s diagnosis from Major Depression Disorder to Bipolar II

 6 Disorder. AR 422, 1345. Notably, the ALJ gave Dr. Wheeler’s 2019 great weight, but gave the

 7 2015 opinion only some weight, because:

 8          (1) Dr. Wheeler did not review any additional records. (2) Her opinion is not
            consistent with the claimant’s normal performance during this examination and other
 9          examinations throughout the record. (3) Moreover, it is inconsistent with the
            claimant’s improvement with treatment, noted by the records received at the hearing
10          level.

11 AR 662 (citations omitted) (numbering added).

12          First, the ALJ discounted Dr. Wheeler’s opinion because she did not review any of

13 Plaintiff’s records. AR 662. Defendant does not cite, nor does the Court find, authority holding an

14 examining physician’s failure to supplement her own examination and observations with additional

15 records is, alone, a specific and legitimate reason to give less weight to the opinion. Accordingly,

16 the Court finds the ALJ’s first reason for discounting Dr. Wheeler’s opinion is not specific and

17 legitimate and supported by substantial evidence.

18          Second, the ALJ discounted Dr. Wheeler’s opinion because it is inconsistent with

19 Plaintiff’s performance during Dr. Wheeler’s examination and other evaluations throughout the

20 record. AR 662, citing AR 393-397 (Dr. Irwin), 420-425 (Dr. Wheeler), and 433-440 (Dr.

21 Thompson). “A physician’s opinion can be discredited based on contradictions between the

22 opinion and the physician’s own notes.” Buck v. Berryhill, 869 F.3d 1040, 1050 (9th Cir. 2017).

23 However, “an ALJ errs when he rejects a medical opinion or assigns it little weight while doing

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 4
             Case 3:20-cv-05209-DWC Document 25 Filed 09/24/20 Page 5 of 14




 1 nothing more than ignoring it, … criticizing it with boilerplate language that fails to offer a

 2 substantive basis for his conclusion.” Garrison v. Colvin, 759 F.3d 995, 1012-1013 (9th Cir. 2014)

 3 (citing Nguyen v. Chater, 100 F.3d 1462, 1464 (9th Cir. 1996)). Additionally, when an ALJ rejects

 4 a physician’s opinion on the ground that it is contrary to clinical findings in the record, he must

 5 specify why the physician’s opinion is flawed. McAllister v. Sullivan, 888 F.2d 599, 602 (9th Cir.

 6 1989).

 7          Here, to support his conclusion, the ALJ made a general reference to Dr. Wheeler’s

 8 examination of Plaintiff and to evaluations from Drs. Irwin and Thompson, but failed to explain

 9 how or what results contained in these records conflicted with the limitations Dr. Wheeler opined

10 to. See AR 662; Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1103 (9th Cir. 2014)

11 (citation omitted) (“the ALJ must provide some reasoning in order for us to meaningfully

12 determine whether the ALJ’s conclusions were supported by substantial evidence”). Further, Dr.

13 Wheeler’s clinical interview contained abnormal results, which could support her findings. For

14 example, Dr. Wheeler found Plaintiff had a loss of interest in usual activities, had low energy, and

15 was pessimistic and forgetful. AR 422. Therefore, the ALJ’s finding that Dr. Wheeler’s opinion is

16 unsupported by her examination is conclusory. See Garrison, 759 F.3d at 1012-1113. In addition,

17 the ALJ failed to specify why Dr. Wheeler’s opinion was flawed compared to the evaluations from

18 Drs. Irwin and Thompson, instead relying on his conclusory analysis that her opinion is

19 inconsistent with these evaluations. See AR 662. Accordingly, the ALJ’s second reason for

20 discounting Dr. Wheeler’s opinion is not specific and legitimate and supported by substantial

21 evidence.

22          Third, the ALJ discounted Dr. Wheeler’s opinion because it is inconsistent with Plaintiff’s

23 improvement with treatment. AR 662. The ALJ cites generally to some of Plaintiff’s mental

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 5
             Case 3:20-cv-05209-DWC Document 25 Filed 09/24/20 Page 6 of 14




 1 progress notes, but does not note any instances of improvement specifically. AR 662, referencing

 2 AR 489-539. The evidence the ALJ cited indicates Plaintiff has cycles of improvement. “Cycles of

 3 improvement and debilitating symptoms are a common occurrence, and in such circumstances it is

 4 error for an ALJ to pick out a few isolated instances of improvement over a period of months or

 5 years and to treat them as a basis for concluding a claimant is capable of working.” Garrison, 759

 6 F.3d at 1017. Here, the ALJ has inappropriately cited to instances of improvement while ignoring

 7 the cyclical nature of Plaintiff’s condition. For example, Plaintiff’s mental health provider noted

 8 that Plaintiff had depression and anxiety daily. AR 524. She observed that Plaintiff’s

 9 antidepressant medication was “not very effective in alleviating her depressed mood.” AR 509. Six

10 months later, Plaintiff’s provider noted her mood was overall stable and that she “may be

11 responding to the Lamictal in terms of mood regulation and stabilization.” AR 500. Yet despite this

12 improvement, Plaintiff’s provider noted Plaintiff’s mood was still cycling. AR 527. Thus, the ALJ

13 has inappropriately “picked out a few isolated instances of improvement” to support his

14 conclusion. See AR 662; see also Reddick, 157 F.3d at 722–723 (the ALJ may not “cherry-pick”

15 observations without considering context). Further, by discounting Dr. Wheeler’s opinion because

16 it is inconsistent with medical records contemporaneous with her opinion, the ALJ has shown he

17 did “not acknowledge the inherently cyclical nature of bipolar disorder.” Sunwall v. Colvin, 158 F.

18 Supp. 3d 1077, 1081-1082 (D. Or. 2016). Accordingly, the ALJ’s third reason for discounting Dr.

19 Wheeler’s opinion is not specific and legitimate and supported by substantial evidence.

20          For the above stated reasons, the Court finds the ALJ failed to provide specific and

21 legitimate reasons supported by substantial evidence for discounting Dr. Wheeler’s opinion.

22 Accordingly, the ALJ erred.

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 6
             Case 3:20-cv-05209-DWC Document 25 Filed 09/24/20 Page 7 of 14




 1          “[H]armless error principles apply in the Social Security context.” Molina v. Astrue, 674

 2 F.3d 1104, 1115 (9th Cir. 2012). An error is harmless, however, only if it is not prejudicial to the

 3 claimant or “inconsequential” to the ALJ’s “ultimate nondisability determination.” Stout v.

 4 Commissioner, Social Security Admin., 454 F.3d 1050, 1055 (9th Cir. 2006); see Molina, 674 F.3d

 5 at 1115. The determination as to whether an error is harmless requires a “case-specific application

 6 of judgment” by the reviewing court, based on an examination of the record made “‘without regard

 7 to errors’ that do not affect the parties’ ‘substantial rights.’” Molina, 674 F.3d at 1118-1119

 8 (quoting Shinseki v. Sanders, 556 U.S. 396, 407 (2009)).

 9          Had the ALJ given great weight to Dr. Wheeler’s opinion, the ALJ may have included

10 additional limitations in the residual functional capacity (“RFC”). For example, Dr. Wheeler

11 opined Plaintiff is markedly limited in completing a normal work day and work week without

12 interruptions from psychologically based symptoms. AR 423. In contrast, in the RFC, the ALJ did

13 not include any limitations regarding absenteeism. See AR 652. Therefore, if Dr. Wheeler’s

14 opinion were given great weight and additional limitations were included in the RFC and in the

15 hypothetical questions posed to the vocational expert, the ultimate disability determination may

16 have changed. Accordingly, the ALJ’s errors are not harmless and require reversal. The ALJ is

17 directed to reassess Dr. Wheeler’s opinion on remand.

18          B. Dr. Irwin

19          Dr. Irwin interviewed and examined Plaintiff in September 2014. AR 294-397. After

20 completing an MSE, she diagnosed Plaintiff with Major Depressive Disorder, moderate without

21 psychotic features. AR 396-397. Dr. Irwin opined Plaintiff would have difficulty completing a

22 normal work day and workweek without interruption from a psychiatric condition and with dealing

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 7
              Case 3:20-cv-05209-DWC Document 25 Filed 09/24/20 Page 8 of 14




 1 with the usual stress encountered in the workplace. AR 397. The ALJ discussed Dr. Irwin’s

 2 opinion and gave it limited weight for three reasons:

 3           (1) The claimant’s activities of which Dr. Irwin was not aware, as well as her (2)
             performance throughout the record showing improved mood stability is not
 4           consistent with this assessment. (3) While the usual stress of a workplace might
             present difficulties for the claimant, the workplace identified in this analysis is more
 5
             limited than usual and would exclude much work in the economy. The low stress
 6           definition in the residual functional capacity finding is based on difficulties evidenced
             in the record and remain within the claimant’s capabilities despite her impairments.
 7
     AR 661 (citations omitted) (numbering added).
 8
             First, the ALJ discounted Dr. Irwin’s opinion because it is inconsistent with Plaintiff’s
 9
     activities. AR 661. Dr. Irwin noted Plaintiff’s activities include getting dressed 3-4 times a week,
10
     bathing two days a week, doing laundry once every two weeks, and grocery shopping once a
11
     month, with shopping for smaller items in between. AR 395. Plaintiff’s activities also include
12
     reading, watching TV and movies, checking her email, cooking, washing dishes, and doing light
13
     cleaning. AR 395-396.
14
             Courts have repeatedly stated that “a person's ability to engage in personal activities …
15
     does not constitute substantial evidence that he or she has the functional capacity to engage in
16
     substantial gainful activity.” Kelley v. Callahan, 133 F.3d 583, 589 (8th Cir. 1998); see also
17
     O'Connor v. Sullivan, 938 F.2d 70, 73 (7th Cir. 1991) (“The conditions of work are not identical to
18
     those of home life”). Plaintiff’s ability to complete the activities listed above does not necessarily
19
     show she could “perform an eight-hour workday, five days per week, or an equivalent work
20
     schedule.” See Social Security Ruling (“SSR”) 96-8p, 1996 WL 374184, at *1. Moreover, the ALJ
21
     failed to explain how Plaintiff’s ability to complete these activities shows she could sustain a full-
22
     time work schedule. See Mulanax v. Comm’r of Soc. Sec. Admin., 293 Fed. Appx. 522-523 (9th
23
     Cir. 2008) (citing SSR 96-8p) (“Generally, in order to be eligible for disability benefits under the
24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 8
             Case 3:20-cv-05209-DWC Document 25 Filed 09/24/20 Page 9 of 14




 1 Social Security Act, the person must be unable to sustain full-time work – eight hours per day, five

 2 days per week”). In addition, disability claimants “should not be penalized for attempting to lead

 3 normal lives in the face of their limitations.” Reddick, 157 F.3d at 722. Finally, the Court notes the

 4 ALJ claimed there were activities of which Dr. Irwin was unaware, but did not specify what these

 5 activities were or how they were inconsistent with Dr. Irwin’s opinion. See Blakes v. Barnhart, 331

 6 F.3d 565, 569 (7th Cir. 2003) (the ALJ must “build an accurate and logical bridge from the

 7 evidence to [his] conclusions” so that the court “may afford the claimant meaningful review of the

 8 SSA’s ultimate findings”). Thus, the ALJ’s first reason for discounting Dr. Irwin’s opinion is not

 9 specific and legitimate and supported by substantial evidence.

10          Second, the ALJ discounted Dr. Irwin’s opinion because it is inconsistent with Plaintiff’s

11 performance throughout the record. AR 661. Similar to the ALJ’s second reason for discounting

12 Dr. Wheeler’s opinion, the ALJ’s rejection of Dr. Irwin’s opinion on the ground that it was

13 inconsistent with Plaintiff’s performance throughout the record is “broad and vague, failing to

14 specify why the ALJ felt the treating physician’s opinion was flawed.” McAllister, 888 F.2d at 602.

15 The ALJ instead inappropriately relied on his conclusory analysis that Dr. Wheeler’s opinion is

16 inconsistent with examinations throughout the record. See AR 662. Accordingly, the ALJ’s second

17 reason for discounting Dr. Irwin’s opinion is not specific and legitimate and supported by

18 substantial evidence.

19          Third, the ALJ discounted Dr. Irwin’s opinion because the RFC outlined a workplace that

20 is “more limited than usual” and included a “low stress definition[.]” AR 661. Although limiting

21 Plaintiff to a low stress work environment may have accommodated Plaintiff’s difficulty in dealing

22 with the usual stress encountered in the workplace, this is not the only difficulty that Dr. Irwin

23 opined to. She also opined Plaintiff would have difficulty completing a normal work day and

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 9
             Case 3:20-cv-05209-DWC Document 25 Filed 09/24/20 Page 10 of 14




 1 workweek without interruption from a psychiatric condition. AR 397. As discussed above, the

 2 RFC does not include any limitations regarding absenteeism. See AR 652. Thus, this is not a

 3 specific and legitimate reason supported by substantial evidence for discounting Dr. Irwin’s

 4 opinion.

 5          For the above stated reasons, the Court finds the ALJ failed to provide specific and

 6 legitimate reasons supported by substantial evidence for discounting Dr. Irwin’s opinion.

 7 Accordingly, the ALJ erred and is directed to re-evaluate Dr. Irwin’s opinion on remand.

 8          C. Dr. Thompson

 9          Dr. Thompson diagnosed Plaintiff with bipolar disorder and opined, in relevant part,

10 Plaintiff had limited ability to adapt to change and is limited in her social interaction and

11 interpersonal relationships. AR 437-438. She also opined Plaintiff’s ability to adapt to routine

12 changes in a typical work setting is likely to be impacted by her limitations. AR 438. The ALJ

13 provided Dr. Thompson’s opinion with some weight. See AR 662.

14          In the present case, Defendant waived objection to Plaintiff’s argument that the ALJ

15 improperly discounted Dr. Thompson’s opinion. See Dkt. 21; Dkt. 24, p. 6; Smith v. Marsh, 194

16 F.3d 1045, 1052 (9th Cir. 1999) (“arguments not raised by a party in its opening brief are deemed

17 waived”). Thus, because Defendant has waived any objection to this argument, the ALJ must

18 reconsider Dr. Thompson’s opinion on remand.

19          D. Ms. Maleney

20          “Other medical source” testimony “is competent evidence that an ALJ must take into

21 account,” unless the ALJ “expressly determines to disregard such testimony and gives reasons

22 germane to each witness for doing so.” Lewis v. Apfel, 236 F.3d 503, 511 (9th Cir. 2001); Turner v.

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 10
              Case 3:20-cv-05209-DWC Document 25 Filed 09/24/20 Page 11 of 14




 1 Comm’r of Soc. Sec., 613 F.3d 1217, 1224 (9th Cir. 2010). “Further, the reasons ‘germane to each

 2 witness’ must be specific.” Bruce v. Astrue, 557 F.3d 1113, 1115 (9th Cir. 2009).

 3            Ms. Maleney, Plaintiff’s treating licensed mental health counselor, completed a medical

 4 source statement of Plaintiff in May 2016. AR 485-488. Ms. Maleney opined Plaintiff would likely

 5 miss four days of work per month due to tiredness, erratic sleep patterns, pain, and mood changes.

 6 AR 487-488. She determined Plaintiff would lose 30% of task persistence due to tiredness, mood

 7 changes, disorganization, and physical issues, and would be off task for 30% of the time due to her

 8 inability to complete a normal work day and work week without interruption from psychologically

 9 based symptoms and to perform at a consistence pace without an unreasonable number and length

10 of rest periods. AR 487-488. Ms. Maleney also opined Plaintiff would be precluded up to 20% of

11 the workday in activities related to sustaining attention and concentration. 1 AR 487.

12            The ALJ discussed Ms. Maleney’s opinion and gave it little weight for three reasons: (1) it

13 is inconsistent with the record; (2) it is contradicted by Ms. Maleney’s own treatment notes; and

14 (3) it is inconsistent with Plaintiff’s activities, such as caring for her significant other or using a

15 computer for extended amounts of time. AR 662-663.

16            First, the ALJ discounted Ms. Maleney’s opinion because it is inconsistent with the

17 “treatment and examination records” and because there is “testing by better qualified examiners.”

18 AR 662. When an ALJ rejects a medical opinion on the ground that it is contrary to clinical

19 findings in the record, he must specify why the opinion is flawed. McAllister, 888 F.2d at 602.

20 Here, the ALJ failed to specify why Ms. Maleney’s opinion was flawed, instead relying on his

21 conclusory analysis that her opinion is inferior to opinions from “better qualified examiners.” See

22

23
              1
                  Although Ms. Maleney also completed a medical questionnaire for Plaintiff in April 2017, Plaintiff does
24 not challenge the ALJ’s treatment of this opinion. See Dkt. 21, pp. 14-16.
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 11
              Case 3:20-cv-05209-DWC Document 25 Filed 09/24/20 Page 12 of 14




 1 AR 662. Accordingly, the ALJ’s first reason for discounting Ms. Maleney’s opinion is not

 2 germane.

 3           Second, the ALJ discounted Ms. Maleney’s opinion because it is inconsistent with her own

 4 treatment notes that indicate normal attention and memory. AR 662, citing AR 820. 2 An ALJ may

 5 discredit a medical opinion if the opinion is contradicted by the offering provider’s own treatment

 6 notes. Buck, 869 F.3d 1050. Here, the ALJ failed to explain how or what results contained Ms.

 7 Maleney’s treatment notes conflicted with her opinion. See AR 662. Without an adequate

 8 explanation to support the alleged inconsistency, the Court cannot determine if the alleged

 9 inconsistency is a valid reason to discredit Ms. Maleney’s opinion. See Treichler, 775 F.3d at 1103.

10 Further, Ms. Maleney’s treatment notes contain observations that could support her opinion. For

11 example, Plaintiff consistently demonstrated a constricted affect, dysphoric mood, anxiousness,

12 and frustration at appointments with Ms. Maleney from August 2016 through May 2016. See AR

13 494-510. Thus, the ALJ’s second reason for discounting Ms. Maleney’s opinion is not germane.

14           Third, the ALJ discounted Ms. Maleney’s opinion because it is inconsistent with Plaintiff’s

15 ability to care for her significant other and use the computer for extended amounts of time. AR

16 662-663. “[A] person's ability to engage in personal activities … does not constitute substantial

17 evidence that he or she has the functional capacity to engage in substantial gainful activity.” Kelley,

18 133 F.3d at 589; see also O'Connor, 938 F.2d at 73. Plaintiff’s ability to care for her significant

19 other and use the computer for extended amounts of time does not necessarily show she could

20 “perform an eight-hour workday, five days per week, or an equivalent work schedule.” See SSR

21 96-8p, 1996 WL 374184, at *1. Moreover, the ALJ failed to explain how Plaintiff’s ability to care

22

23           2
                 The ALJ cites AR 820 in support of his conclusion, but this citation is a one-page record from the SSA
     entitled “Chavez Screen Guide” and is not part of Dr. Maleney’s record. See AR 820. The ALJ did not specify why
24   he cited to this record.

     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 12
             Case 3:20-cv-05209-DWC Document 25 Filed 09/24/20 Page 13 of 14




 1 for her significant other and use the computer for extended amounts of time shows she could

 2 sustain a full-time work schedule. See Mulanax, 293 Fed. Appx. at 522-523. In addition, disability

 3 claimants “should not be penalized for attempting to lead normal lives in the face of their

 4 limitations.” Reddick, 157 F.3d at 722. Accordingly, the ALJ’s third reason for discounting Ms.

 5 Maleney’s opinion is not germane.

 6          For the above stated reasons, the Court finds the ALJ failed to provide a germane reason

 7 for discounting Ms. Maleney’s opinion. Accordingly, the ALJ erred and is directed to re-evaluate

 8 Ms. Maleney’s opinion on remand.

 9          II.     Whether the ALJ properly considered Plaintiff’s testimony and the lay witness
                    testimony.
10
            Plaintiff asserts the ALJ improperly considered her testimony regarding her symptoms.
11
     Dkt. 21, pp. 17-18. Plaintiff also asserts the ALJ improperly discounted the lay witness testimony.
12
     Dkt. 21, pp. 16-17. The Court concludes the ALJ committed harmful error in assessing the
13
     opinions of Dr. Wheeler, Dr. Irwin, Dr. Thompson, and Ms. Maleney and must re-evaluate them
14
     on remand. See Section I, supra. Because Plaintiff will be able to present new evidence and new
15
     testimony on remand and because the ALJ’s reconsideration of the medical evidence may impact
16
     her assessment of Plaintiff’s testimony and the lay witness testimony, the ALJ must reconsider
17
     Plaintiff’s testimony and the lay witness testimony on remand.
18
            II.     Whether this case should be remanded for an award of benefits.
19
            Plaintiff argues this matter should be remanded with a direction to award benefits. See Dkt.
20
     21. The Court may remand a case “either for additional evidence and findings or to award
21
     benefits.” Smolen v. Chater, 80 F.3d 1273, 1292 (9th Cir. 1996). Generally, when the Court
22
     reverses an ALJ’s decision, “the proper course, except in rare circumstances, is to remand to the
23
     agency for additional investigation or explanation.” Benecke v. Barnhart, 379 F.3d 587, 595 (9th
24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 13
             Case 3:20-cv-05209-DWC Document 25 Filed 09/24/20 Page 14 of 14




 1 Cir. 2004) (citations omitted). However, the Ninth Circuit created a “test for determining when

 2 evidence should be credited and an immediate award of benefits directed[.]” Harman v. Apfel, 211

 3 F.3d 1172, 1178 (9th Cir. 2000). Specifically, benefits should be awarded where:

 4          (1) the ALJ has failed to provide legally sufficient reasons for rejecting [the
            claimant’s] evidence, (2) there are no outstanding issues that must be resolved before
 5          a determination of disability can be made, and (3) it is clear from the record that the
            ALJ would be required to find the claimant disabled were such evidence credited.
 6
     Smolen, 80 F.3d 1273 at 1292; McCartey v. Massanari, 298 F.3d 1072, 1076-77 (9th Cir. 2002).
 7
            The Court has directed the ALJ to reconsider the opinions of Dr. Wheeler, Dr. Irwin, Dr.
 8
     Thompson, and Ms. Maleney on remand. See Section I, supra. The Court has also directed the ALJ
 9
     to reconsider Plaintiff’s testimony and the lay witness testimony on remand. See Section II, supra.
10
     For these reasons, the Court finds there are outstanding issues that must be resolved concerning
11
     Plaintiff’s functional capabilities and her ability to perform jobs existing in significant numbers in
12
     the national economy. Therefore, remand for further administrative proceedings is appropriate.
13

14                                              CONCLUSION

15          Based on the foregoing reasons, the Court hereby finds the ALJ improperly concluded

16 Plaintiff was not disabled. Accordingly, Defendant’s decision to deny benefits is reversed and this

17 matter is remanded for further administrative proceedings in accordance with the findings

18 contained herein.

19          Dated this 24th day of September, 2020.

20

21                                                          A
                                                            David W. Christel
22                                                          United States Magistrate Judge

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 14
